DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/23/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frougier et al. (U.S. Patent No. 9,947,804 B1; hereinafter Frougier)
Regarding claim 1, Frougier discloses a semiconductor device, comprising: 	an active pattern [100S] on a substrate [102], the active pattern including a recess, the recess [Rs] having a "V" shape; 	a growth prevention pattern [138] on the recess; 	gate structures [120] on portions of the active pattern at opposite sides of the recess; 	channels [114] spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate, each of the channels extending through one of the gate structures; and a source/drain layer [150] on the growth prevention pattern, the source/drain layer contacting the channels (see Fig. 14).
	Regarding claim 11, Frougier discloses an inner spacer [138] on a sidewall of each of the gate structures between the channels, and a sidewall of each of the gate structures between an upper surface of the active pattern and a lowermost one of the channels (see Figure 10).
	Regarding claim 12, Frougier discloses wherein the inner spacer includes a material substantially the same as that of the growth prevention pattern (See Figure 10).
	Regarding claim 14, Frougier discloses wherein the inner spacer on the sidewall of the gate structures between the upper surface of the active pattern and the lowermost one of the channels contacts the growth prevention pattern (See Figure 13; section of inner spacer).
	Regarding claim 15, Frougier discloses wherein the inner spacer on the sidewall of the gate structures between the upper surface of the active pattern and the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 2-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (U.S. Patent No. 9,947,804 B1; hereinafter Frougier) in view of Tapily et al. (U.S. Publication No. 2018/0047832 A1; hereinafter Tapily)
	Regarding claim 2, Frougier fails to disclose wherein the source/drain layer includes: a first epitaxial layer on a sidewall of each of the channels; and a second epitaxial layer on the growth prevention pattern, the second epitaxial layer adjacent to the first epitaxial layer.
	In the same field of endeavor, Tapily teaches wherein the source/drain layer includes: a first epitaxial layer [112a,b] on a sidewall of each of the channels; and a second epitaxial layer [130] on the growth prevention pattern, the second epitaxial layer adjacent to the first epitaxial layer (See Figure 2).	The utilization of a merged source/drain region comprising two epitaxial layers allows for proper connection between the channel structure and the source/drain structure and prevent lattice mismatch (See ¶[0047]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 

	Regarding claim 4, the combination of Frougier and Tapily discloses wherein the first epitaxial layer has a shape of a candle or an ellipse protruding from the sidewall of each of the channels in a horizontal direction parallel to the tipper surface of the substrate (See Tapily Figure 5)
	Regarding claim 5, Frougier fails to disclose wherein the source/drain layer includes: a first epitaxial layer on a sidewall of each of the channels; a second epitaxial layer protruding from the first epitaxial layer in a horizontal direction parallel to the upper surface of the substrate; and a third epitaxial layer on the growth prevention pattern, the third epitaxial layer adjacent to the second epitaxial layer.
	In the same field of endeavor, Tapily teaches a first epitaxial layer [111a] on a sidewall of each of the channels; a second epitaxial layer [112a] protruding from the first epitaxial layer in a horizontal direction parallel to the upper surface of the substrate; and a third epitaxial layer [130] on the growth prevention pattern, the third epitaxial layer adjacent to the second epitaxial layer (See Figure 2).
	The utilization of a merged source/drain region comprising two epitaxial layers allows for proper connection between the channel structure and the source/drain structure and prevent lattice mismatch (See Tapily ¶[0047]). Therefore, it would have 
	Regarding claim 6, the combination of Frougier and Tapily discloses wherein the source/drain layer includes silicon-germanium doped with p-type impurities (See ¶[0007] and ¶[0034]) and wherein an impurity concentration of the third epitaxial layer is greater than an impurity concentration of the second epitaxial layer, and the impurity concentration of the second epitaxial layer is greater than an impurity concentration of the first epitaxial layer (see Tapily ¶[0047] and ¶[0050]).
	Regarding claim 7, the combination of Frougier and Tapily discloses wherein a germanium concentration of the third epitaxial layer is greater than a germanium concentration of the second epitaxial layer, and the germanium concentration of the second epitaxial layer is greater than a germanium concentration of the first epitaxial layer (see Tapily ¶[0047] and ¶[0050]).
	Regarding claim 8, the combination of Frougier and Tapily discloses wherein each of the first, second and third epitaxial layers includes silicon-germanium doped with p-type impurities (See Tapily ¶[0007], ¶[0034], and ¶[0056]), and wherein the source/drain layer further includes a fourth epitaxial layer [164] on the third epitaxial layer, the fourth epitaxial layer including silicon (see Frougier Column 13, lines 20-32; “alloys which include a semiconductor material (e.g., silicon)”)
	Regarding claim 9, the combination of Frougier and Tapily discloses wherein the second epitaxial layer has a shape of a pentagon protruding from the first epitaxial layer in a horizontal direction parallel to the upper surface of the substrate (See Figure 2 and 5).

	The utilization of a merged source/drain region comprising two epitaxial layers allows for proper connection between the channel structure and the source/drain 
	Regarding claim 19, the combination of Frougier and Tapily discloses wherein the source/drain layer includes silicon doped with n-type impurities or silicon carbide doped with n-type impurities (see Tapily ¶[0007], ¶[0034]).
	Regarding claim 20, the combination of Frougier and Tapily discloses wherein the first epitaxial layer has a shape of a candle or an ellipse protruding from the sidewall of each of the channels in a second direction parallel to the surface of the substrate  (See Tapily Figure 5).
Claims 10, 13, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (U.S. Patent No. 9,947,804 B1; hereinafter Frougier) in view of
Ando et al. (U.S. Publication No. 2019/0157414 A1; hereinafter Ando). 
	Regarding claim 10, Frougier fails to disclose a first air gap between the growth prevention pattern and the source/drain layer.
	In the same field of endeavor, Ando teaches a first air gap between the growth prevention pattern and the source/drain layer (see Figure 11)	The implementation of an inner air-gap between the spacer and source/drain layer as taught by Ando to diminish parasitic capacitance without usage of excess material (See ¶[0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.

	In the same field of endeavor, Ando teaches a second air gap between the inner spacer [602] and the source/drain layer. [802] (See Figure 11 and ¶[0048]).
	The implementation of an inner air-gap between the spacer and source/drain layer as taught by Ando to diminish parasitic capacitance without usage of excess material (See ¶[0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	Regarding claim 28, Frougier discloses a semiconductor device, comprising: an active pattern on a substrate [102]; a gate structure [120] on the active pattern; channels [114] spaced apart from each other in a direction perpendicular to an upper surface of the substrate, each of the channels disposed in the gate structure; a blocking layer [138] on a portion of the active pattern at each of opposite sides of the gate structure; a source/drain layer [150] on the blocking layer, the source/drain layer being connected to the channels; a spacer [148] on a sidewall of a first portion of the gate structure between the channels and on sidewall of a second portion of the gate structure between an upper surface of the active pattern and a lowermost one of the channels (See Figure 14); 	Frougier fails to disclose an air gap between the spacer and the source/drain layer.
	In the same field of endeavor, Ando teaches an air gap between the spacer [602] and the source/drain layer [802] (See Figure 11 and ¶[0048]).. 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frougier et al. (U.S. Patent No. 9,947,804 B1; hereinafter Frougier) in view of Tapily et al. (U.S. Publication No. 2018/0047832 A1; hereinafter Tapily) as applied to claim 18 above, and further in view of Ando et al. (U.S. Publication No. 2019/0157414 A1; hereinafter Ando). 
	Regarding claim 21, the combination of Frougier and Tapily fails to disclose a first air gap between the growth prevention pattern and the source/drain layer.
	In the same field of endeavor, Ando teaches a first air gap between the growth prevention pattern and the source/drain layer (see Figure 11)	The implementation of an inner air-gap between the spacer and source/drain layer as taught by Ando to diminish parasitic capacitance without usage of excess material (See ¶[0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	-    Reznicek (U.S. Patent No. 10,170,638 B1) discloses a nanosheet transistor
Xie et al. (U.S. Publication No. 2019/0305104 A1) discloses a nanosheet transistor with air gap spacers
Tapily et al. (U.S. Publication No. 2016/0204228 A1) discloses a nanosheet transistor structure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JONATHAN HAN/Primary Examiner, Art Unit 2818